Citation Nr: 1014907	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder (claimed as nerve damage) as secondary to service-
connected residuals of stab wounds to the right upper arm, 
chest, and neck.    

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In May 2009, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing).    

The Board notes that the Veteran also perfected an appeal of 
the RO's April 2004 denial of a compensable rating for 
residuals of stab wounds to the neck, chest, and upper right 
arm.  But he withdrew that appeal in writing in a May 2005 
statement.  See 38 C.F.R. § 20.204 (2009).  Therefore, theses 
issues are not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of both claims on appeal, the 
Board finds that additional development of the evidence is 
required.

First, the Veteran's VA treatment records on file from the VA 
Medical Center (VAMC) in Los Angeles, California only date to 
October 2005.  If the Veteran has received additional VA 
treatment these records should be secured.  VA's duty to 
assist includes obtaining records of his relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
Therefore, the RO should take appropriate steps to determine 
whether the above VA medical records are available and if so, 
to obtain them on remand.

Second, the RO must undertake further efforts to obtain 
possible missing service treatment records (STRs) - 
specifically, inpatient and possible "clinical" counseling 
records from Travis Air Force Base Clinic in California and 
from the 121st Medical Evacuation Hospital in Seoul, South 
Korea.  Both sets of records would be dated sometime between 
June 1974 and November 1974.  The Veteran indicates he was 
treated for stab wounds with stitches in Korea in 1974 and 
subsequently underwent mental health counseling in both 
California and Korea.  See May 2009 hearing testimony at 
pages 4-6; August 2005 PTSD stressor statements; June 2003 
personal statement; and earlier May 2001 claim.  But the 
Board notes that throughout the appeal, the Veteran has been 
rather inconsistent with regard to identifying the precise 
date of the alleged in-service stabbing incident, in addition 
to the precise dates and specific locations of any subsequent 
in-service treatment.  

But VA is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
VA is required to obtain the Veteran's STRs or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
these records must continue until they are obtained unless it 
is reasonably certain they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  In 
addition, when STRs are lost or missing, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
Veteran's medical records have been destroyed." Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  This standard for VA is very 
high.

Review of the claims file reveals the RO obtained the 
majority of the Veteran's STRs and all of his service 
personnel records (SPRs).  However, it is possible that 
inpatient and clinical counseling reports exist but are not 
present in the claims folder.  In this vein, records of 
inpatient or "clinical" treatment in service are sent to 
the National Personnel Records Center (NPRC) after 1-2 
calendar years, but are kept in a separate file from the file 
containing other STRs.  See VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  

The Board is unable to discern whether a specific request for 
"clinical" records was made or whether the specific code to 
request records of inpatient or "clinical" was used.  Given 
the obvious relevance of any missing inpatient or "clinical" 
counseling STRs in the adjudication of both claims at issue, 
the Board finds it necessary to remand the claim to ensure 
that all proper avenues for securing these records have been 
pursued and to afford the Veteran every benefit of assistance 
from VA.

Third, at his May 2009 hearing, the Veteran's indicated he 
had been in receipt of disability benefits from the 
Social Security Administration (SSA) beginning in 1986.  See 
hearing testimony at page 20.  His SSA records are not on 
file and must be obtained before deciding these claims since 
these records may address the particular claims at issue.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although 
disability determinations by the SSA are not controlling on 
VA, they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the Veteran in gathering 
these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to obtain these records.  

Fourth, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the previous notice letter sent by the RO to the 
Veteran in July 2005 is not fully sufficient as to the PTSD 
and acquired psychiatric disorder claim.  In this regard, the 
Board sees the RO attempted to provide the Veteran with 
sufficient notice for his PTSD claim.  However, the July 2005 
letter, although providing a PTSD questionnaire, did not 
fully address the unique criteria necessary to establish 
service connection for PTSD.  Therefore, the Agency of 
Original Jurisdiction (AOJ) should advise the Veteran that 
establishment of service connection for PTSD requires: 
(1) medical evidence diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Fifth, as to VCAA notice, despite his explicit claim for 
service connection for PTSD, the Veteran has also been 
diagnosed with a variety of other mental disorders during the 
course of the appeal - schizophrenia, depression, psychosis 
(NOS), and drug and alcohol dependence.  See VA treatment 
summary notes dated from 1994 to 2002; VA mental health 
treatment records from 2005.  At the hearing, the Veteran's 
representative also raised the issue of service connection 
for schizophrenia.  See hearing testimony at page 3.  The 
Court has held that in such situations the VA should consider 
whether service connection is warranted for any other 
acquired psychiatric disorder aside from PTSD.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  Thus, there is some 
indication that the Veteran's symptoms arise from a 
psychiatric disorder other than PTSD.  As such, in the 
present case, the Board cannot limit its analysis of the 
Veteran's claim solely to PTSD.  That is, his PTSD claim 
potentially encompasses psychiatric conditions other than 
PTSD that are reasonably raised by the record.  Therefore, 
the VCAA notice letter should also address service connection 
for an acquired psychiatric disorder (other than PTSD), as 
well.     

Sixth, the Veteran should be scheduled for a VA mental health 
examination with a medical opinion concerning the etiology of 
any current psychiatric disorder to include PTSD on the basis 
of in-service incurrence.  38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A proper diagnosis for PTSD requires 
 (1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  With regard to the in-service stressor, the 
RO already granted service connection for residuals of a stab 
wound to the right upper arm, chest, and neck based on an in-
service stressor involving the stabbing of the Veteran in a 
bar in Seoul, South Korea sometime between June 1974 and 
November 1974.  See December 2003 rating decision.  Moreover, 
the Veteran's October 1975 separation examination verified 
scars to the upper right arm and chest.  Further, the 
Veteran's lay description of the details of this stressor has 
been consistent, with the exception of the exact date it 
occurred.  See hearing testimony at pages 4-6; stressor 
statements dated in June 2003, August 2005, and July 2006.  
In light of the above evidence, there is credible supporting 
evidence of his alleged stressor.  38 C.F.R. § 3.304(f).  
With regard to a current diagnosis, VA mental health 
treatment records dated in 2005 diagnose the Veteran with 
PTSD in several instances.  However, a July 2005 VA 
biopsychosocial assessment only rendered a diagnosis of rule 
/ out PTSD.  Other VA treatment records and earlier private 
treatment records diagnose the Veteran with various other 
psychiatric disorders, without any mention of PTSD or the 
Veteran's military service.  Therefore, at present, there is 
insufficient medical evidence of a link between current PTSD 
symptomatology and the verified in-service stressor.  A 
detailed and thorough VA examination and opinion is necessary 
to resolve this question.  

On a side note, the Board sees that in response to the RO's 
earlier request for mental health treatment records from LA 
General Hospital dated in 1985 or 1986,  the provider 
responded with only recent 2003 records.  This is, in 
essence, a negative reply.  In fact, an earlier December 1989 
VA inpatient report noted that the Veteran was only first 
hospitalized for his psychiatric problems in 1988, as opposed 
to the mid-1980s.  Over the course of the appeal, the Veteran 
has been inconsistent in providing the exact date and 
location of his post-service treatment.  At this juncture, 
the Board is satisfied the RO has made reasonable efforts to 
obtain these private medical records, and no further effort 
is required.  38 C.F.R. § 3.159(c).  In this respect, the 
duty to assist is not a "fishing expedition."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  On a similar note, 
at the hearing, both the Veteran and his representative 
requested a VA examination to determine if any current right 
arm disorder was secondary to his service-connected wound 
residuals.  See hearing testimony at page 7.  However, the 
Board concludes that another VA examination and opinion is 
not necessary, as a prior January 2004 VA QTC examiner 
clearly opined that the Veteran's current right arm problems 
are not due to his service-connected stab wounds.  This 
opinion was detailed, thorough, and supported by nerve 
conduction velocity (NCV) and electromyography (EMG) testing.  
There is no reasonable basis for the VA to secure a further 
examination and opinion, although the Veteran is always free 
to submit his own favorable evidence if he so desires.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to ascertain where he 
has had any additional relevant treatment 
at a VA facility since October 2005.  
Then obtain the records of any relevant 
medical treatment after October 2005, 
including records from the VAMC in Los 
Angeles, California.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.	Contact the NPRC or other appropriate 
facility and attempt to obtain the 
Veteran's inpatient treatment for his 
stab wounds and possible "clinical" 
mental health counseling records from 
Travis Air Force Base Clinic in 
California and from the 121st Medical 
Evacuation Hospital in Seoul, South 
Korea.  Both sets of records would be 
dated sometime between June 1974 and 
November 1974.  Ensure this request 
specifically asks for inpatient and 
"clinical" records and is issued under 
the appropriate request code and 
directed to the correct facility.  All 
attempts to secure these inpatient and 
"clinical" STRs must be documented in 
the claims file.  Most importantly, if 
these records are unavailable or no 
longer exist, a negative reply to this 
effect is required from the NPRC.  See 
38 C.F.R. § 3.159(c)(2).  

3.	Request from the SSA records associated 
with the Veteran's disability claim(s) 
from the 1980s.  Request copies of the 
disability determination and all 
medical records considered.  If no 
records are available or do not exist, 
a response to that effect must be 
documented in the claims file, and the 
Veteran must be notified. 

4.	Send the Veteran a VCAA notice letter 
notifying the Veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his service connection 
claim for PTSD.  Specifically, with 
regard to PTSD, this letter should 
advise the Veteran that establishment 
of service connection for PTSD 
requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting 
evidence that the claimed in-service 
stressor actually occurred; and 
(3) medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 
§ 3.304(f).  

5.	Send the Veteran a VCAA notice letter 
notifying him and his representative of 
any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate his 
service connection claim for an 
acquired psychiatric disorder claim 
(other than PTSD).  This letter must 
advise the Veteran of what information 
or evidence that he should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  

6.	As to the PTSD claim, schedule the 
Veteran for a VA mental health 
examination to determine the nature and 
etiology of any PTSD present.  Prepare 
a summary of the following verified in-
service stressor for the VA examiner to 
consider:  Sometime between June and 
November of 1974 the Veteran was 
attacked with a razor at a night club 
in Seoul, South Korea, sustaining 
wounds to his right upper arm, chest, 
and neck.  He claims he suffers from 
PTSD due to this stressor.  Please note 
that the actual occurrence of this 
stressor during service has been 
already confirmed and verified.    

Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims folder 
must be made available for review for 
the examination and the examination 
report must state whether such review 
was accomplished.   Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked 
to provide an opinion responding to the 
following questions:

(A)	Does the Veteran have PTSD?

(B)	If so, is it at least as likely 
as not (meaning 50 percent or 
more probable) that the 
Veteran's PTSD is related to the 
verified in-service stressor 
discussed above?

(C)	If a diagnosis of a psychiatric 
disorder other than PTSD is 
made, it is requested that the 
examiner render an opinion as to 
whether it is at least likely as 
not (meaning 50 percent or more 
probable) that the disorder(s) 
is related to or caused by his 
military service.  In making 
this determination, the 
examiner's attention is directed 
to the other currently diagnosed 
disorders in the record - e.g., 
schizophrenia, depression, 
psychosis (NOS), and drug and 
alcohol dependence.  See VA 
treatment summary notes dated 
from 1994 to 2002; VA mental 
health treatment records from 
2005; private and VA treatment 
records from the 1980s and 
1990s.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

7.	Then readjudicate the acquired 
psychiatric disorder issue, to include 
PTSD, as well as the right arm 
secondary service connection issue.  If 
these claims are not granted to the 
Veteran's satisfaction, send the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


